Citation Nr: 0400689	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  99-04 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUE

Entitlement to service connection for the claimed residuals 
of a right foot injury.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States









ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active service from May 1969 to April 1971.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the RO.  

The Board remanded this matter to the RO in May 2003 for 
additional development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

The RO remanded the claim of service connection for a right 
foot condition for further development, noting that the right 
foot disorders included gout and possibly arthritis and 
requesting that a medical opinion be obtained to determine 
whether any disorder was related to active duty.  

On return to the Board in December 2002, further development 
was undertaken to include clarification of the diagnosis of 
the current right foot disability in light of a June 2002 
podiatry consultation report that referenced July 1998 X-ray 
studies as revealing generalized degenerative arthritis of 
the right foot.  The Board again requested a medical opinion 
on whether any right foot arthritis was related to an injury 
in active service.  

The evidence reflects private treatment records dated in 
December 1991 showing that the veteran reported having a 
history of a fracture of right great toe in service.  

In June 1998 VA outpatient medical records, the veteran 
complained of right toe pain, diagnosed as gout, which the 
examiner noted as appearing to be an old war injury.  

Given the veteran's statements of sustaining right foot 
injury in the field during combat during service, and the 
apparent conflicting medical findings in this case, the Board 
is of the opinion that further examination is warranted.  In 
addition, all treatment records should be obtained for 
review.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to ensure that additional records of 
relevant VA or private treatment since 
September 2001 are associated with the 
claims file.  The veteran also should be 
asked to submit medical evidence to 
support his assertions of having right 
foot disability due to an injury in 
service.  If the RO is unable to obtain 
any pertinent evidence identified by the 
veteran, it should so inform the veteran 
and request him to submit the outstanding 
evidence.  

2.  The veteran should be afforded a VA 
examination in order to ascertain the 
nature and likely etiology of the claimed 
right foot condition.  The claims folder 
should be made available to the examiner 
for review in connection with the 
evaluation.  All indicated testing, 
including X-ray studies should be 
performed in this regard.  Based on 
his/her review of the case, the examiner 
should opine as to the likelihood that 
the veteran has current right foot 
disability due disease or injury that was 
incurred in service.  The conflicting 
evidence between the July 2002 x-ray 
reports of normal right foot x-rays, and 
the 1991 medical records of a fractured 
right toe in service, given the veteran's 
statements of right foot injury during 
combat, should be reconciled by the 
examiner.  

3.  The RO then should undertake any 
other development or corrective action it 
determines to be indicated to ensure that 
the record is adequate for appellate 
review.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  If 
any benefit sought on appeal is not 
granted, the RO should provide the 
veteran and his representative with a 
Supplemental Statement of the Case and 
afford them an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




